By the court.
We have no copy of the record showing the cause of action in the present case; but it is stated, by the counsel for the plaintiff, to be an action against husband and wife, on an order drawn by them both, as drawers, for nonacceptance or non-payment.
1. The wife is not liable to be sued jointly with her husband, or alone during coverture, nor is she bound by any contract made during coverture.
2. An order made by a feme covert, either alone or with her husband, though, in a proper case, it may be valid as an authority or power, cannot, though refused acceptance or payment, bind her as a contract in the capacity of drawer.
3. If the name of the wife were stricken out and the husband sued alone, the annuity in the hands of the trustee, held to the sole and separate use of the wife, could not be chargeable, in the trustee process, for the debts of the husband. Trustee discharged.